Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26(r): Powers of Attorney POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. Security Life of Denver Insurance Company: As Director of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 30 th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Robert W. Crispin Robert W. Crispin POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. As Director of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 20 th day of July , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Thomas J. McInerney Thomas J. McInerney POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. As Director of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 30th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Kathleen A. Murphy Kathleen A. Murphy POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. As Director of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 30 th day of June, 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Catherine H. Smith Catherine H. Smith POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. Security Life of Denver Insurance Company: As President of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 4th day of July, 2006 my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Donald W. Britton Donald W Britton POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. Security Life of Denver Insurance Company: As Chief Accounting Officer of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 30th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Steven T. Pierson Steven T. Pierson POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. As Director and Chief Financial Officer of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 6th day of July , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ David A. Wheat David A. Wheat
